Citation Nr: 1507811	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for left hand strain, to include the propriety of the reduction from 10 percent to zero percent.

2.  Entitlement to a compensable evaluation for right hand strain, to include the propriety of the reduction from 10 percent to zero percent.

3.  Entitlement to a compensable evaluation for left ankle strain, to include the propriety of the reduction from 10 percent to zero percent.

4.  Entitlement to a compensable evaluation for right ankle strain, to include the propriety of the reduction from 10 percent to zero percent.

5.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran was service connected for his bilateral hand strain, and bilateral ankle strain at 10 percent for each extremity, in a March 2006 rating decision.  The Veteran's rating reduction was proposed in a September 2007 rating decision, and reduced in the February 2008 rating decision.  

The Board notes that generally an appeal of a reduction in evaluation is not an increased rating claim and cannot be adjudicated on that basis.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran, however, filed a claim for an increased rating in February 2007, which precipitated the proposal to reduce the ratings.  Thus, the issue before the Board is the propriety of the reduction and entitlement to a higher rating.  

There was additional evidence added to the record after the issuance of the September 2012 supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In October 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO assigned a 10 percent disability evaluation for a left hand strain, right hand strain, left ankle strain, and right ankle strain, effective as of February 2006.

2. In a February 2008 rating decision, the RO decreased the Veteran's disability evaluation for his left hand strain, right hand strain, left ankle strain, and right ankle strain to zero percent, effective as of February 28, 2008.

3.  At the time of the reduction, the Veteran's 10 percent disability evaluation for his left hand strain, right hand strain, left ankle strain, and right ankle strain had been in effect for less than five years.

4.  The evidence shows that the Veteran's left hand strain, right hand strain, left ankle strain, and right ankle strain had improved under the ordinary conditions of life and work.

5.  The Veteran is right hand dominant.

6.  The evidence of record does not show a moderate muscle disability to Muscle Groups VII for the Veteran's left and right hand strain.

7.  The evidence of record does not demonstrate moderate or marked ankle limitation of motion to the Veteran's left and right ankle strain; the Veteran's left and right ankle strain does not demonstrate ankylosis.


CONCLUSIONS OF LAW

1.  The reductions from 10 percent to zero percent, effective February 28, 2008, for service-connected left hand strain, right hand strain, left ankle strain, and right ankle strain were proper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13 (2014).

2.  The criteria for a compensable rating for a left hand strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5399-5307 (2014).

3.  The criteria for a compensable rating for a right hand strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5399-5307 (2014).

4.  The criteria for a compensable rating for a left ankle strain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 (2014).

5.  The criteria for a compensable rating for a right ankle strain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in February 2007 advised the Veteran with what information or evidence is necessary to substantiate his claims for increased evaluations as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2007 VCAA letter was sent prior to the rating decision in February 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records from Denver Integrated Imaging South, Rocky Mountain Spine Clinic, and Healthone North Suburban Medical Center are associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in October 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

In May 2007, VA provided the Veteran with an examination and obtained a medical opinion addressing the extent of the Veteran's service-connected disabilities and the impact of those disabilities to the Veteran's daily activities.   The examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Moreover, there is no credible evidence that there has been a significant change in the level of disability since the last examination.  Therefore, a new examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Rating Reduction

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action furnished detailed reasons, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

A March 2006 rating decision granted service connection for the Veteran's bilateral hand strain, and bilateral ankle strain at 10 percent for each disability.  The Veteran's combined disability rating in March 2006 was 70 percent for his service-connected disabilities.  The February 2008 rating decision reduced the Veteran's bilateral hand strain, and bilateral ankle strain to zero percent, and increased the Veteran's disability rating for his PTSD, and his left leg neuropathy.  The Veteran's combined disability rating after the February 2008 rating decision, increased to 80 percent for his service-connected disabilities.  Thus, there was no reduction in the amount of benefits payable, and the Veteran was not subject to a reduction to his overall disability rating.  Therefore 38 C.F.R. § 3.105(e) has no practical utility in the instant appeal.  VAOPGCPREC 71-91 (Nov. 1991).  In any event, the Veteran was provided appropriate notice of the proposed action and his due process rights in the September 2007 rating decision and notice of decision letter dated in September 2007. 

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation in the instant appeal since the 10 percent ratings for the Veteran's disabilities were assigned as of February 28, 2006, and only continued until February 21, 2008, less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms." 

Thus, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown v. Brown , 5 Vet. App. 413, 421 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.

Based on the medical evidence of record, the Veteran's rating for his bilateral hand strain, and bilateral ankle sprain was properly reduced; the Veteran's condition showed improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The 10 percent ratings were based on a VA contract examination dated in December 2005.  The Veteran complained of pain and tenderness when gripping, and numbness and tingling in his fingers on and off, occurring once a day for one to two hours.  He used Motrin and a wrist brace to help his hands.  The functional impairment was pain in his hands during a flare-up.  He denied missing any work as an aircraft mechanic because of his hand condition.  The examination of the hands revealed a moderately reduced hand strength.  He had a decreased range of motion with pain at 55 degrees of MP and IF flexion in his thumbs, 85 degrees of MP flexion in his index fingers, 85 degrees of MP flexion of his long fingers, 85 degrees of his ring fingers, and 85 degrees of MP flexion in his little fingers.  There was no tenderness to palpation of his hands and no deformities were seen.  He was able to tie his shoelaces, fasten his buttons and pick up a piece of paper and tear it, all with difficulty.  X-rays of the hands revealed normal hands.

At the time of the VA examination, the Veteran reported that he sprained his ankles many times and he had a sharp pain in his ankles.  His right ankle pain flared-up once or twice a month, lasting a half to full day.  His left ankle hurt when he walked, stood, or run.  The left ankle pain was sharp and burning.  He denied incapacitation or treatment.  The functional impairment was pain during flare-ups. He denied any lost time from work because of his ankles.  The examination of the right ankle revealed a decreased range of motion with pain at 18 degrees of dorsiflexion and 40 degrees of plantar flexion.  The general appearance and feel of his right ankle was reported as normal.  There was no ankylosis.  X-rays of his right ankle revealed a normal right ankle.  The examination of his left ankle revealed a decreased range of motion with pain at 15 degrees of dorsiflexion and 35 degrees of plantar flexion.  The general appearance and feel of his left ankle was reported as normal.  There was no ankylosis.  X-rays of his left ankle revealed a normal left ankle.

The basis for the reduction were findings reported in a May 2007 VA examination report.  X-Rays of the Veteran's left and right hands were taken in May 2007.  The Veteran's right hand showed normal bones, joints and soft tissues.  The Veteran's left hand showed a small bone island variant, and a small bony fragment.  The impression stated by medical staff, was that the Veteran had a normal right wrist, and a normal variant left wrist versus old small ulnar styloid avulsion fracture.  The VA examiner from May 2007 stated that the Veteran had some right wrist problems since 2003.  The examiner stated that the Veteran's disability was an insidious onset, related to his work as a mechanic working with tools, and not due to traumatic injury.  The Veteran reported intermittent pain, associated with activity.  The Veteran reported that he could write and type for up to two hours, could use utensils, could use tools, could open jars, and twist doorknobs.  Overall the examiner found that the Veteran's pain was dorsal, occurred once a month and lasted a few hours.  The examiner stated that the symptoms and history of the Veteran's left wrist was identical to the Veteran's right wrist, except that the Veteran's left wrist pain began in 2002.  The May 2007 VA examination report states that the Veteran denied any problems with his hands, and only reported problems with his wrists.  The examiner noted that the Veteran did not experience a traumatic injury to his hands.  

A physical examination of the Veteran showed that the Veteran had normal senses and motor in his upper extremities, the Veteran's wrists had no tenderness to palpitation, dorsiflexion to 75 degrees, palmar flexion to 75 degrees, and that the Veteran could repeatedly perform range of motion with a two pound weight.    The Veteran's grip strength remained intact.  The Veteran's hands had no evidence of synovitis, no deformity, and no atrophy.  In diagnosis the examiner stated that the Veteran's left and right wrist suffered from intermediate tendonitis, with the Veteran's right wrist unremarkable and the Veteran's left wrist within normal limits without evidence of arthritis.  The examiner diagnosed the Veteran's hands as normal findings, with insufficient evidence to warrant a diagnosis of an acute or chronic medical condition.  The examiner stated that "per DeLuca testing, [the Veteran] does not exhibit pain, fatigue, weakness, or incoordination on repeat testing of any of his joints."

As the medical evidence shows that the Veteran's hands did not have a chronic or acute diagnosis, the reduction to the Veteran's left and right hand strain was proper.  The Veteran stated that he was able to perform functions of daily living essentially pain free.  The examiner also specifically tested for the DeLuca factors, and found that the Veteran's hands did not exhibit pain, weakness, or incoordination on repetitive testing.  Indeed, the Veteran's complaints are actually centered on his wrists.  The Board notes that the diagnosis of tendonitis to the Veteran's left and right wrist is separately service-connected.  The evidence indicates that the Veteran's left and right hand disability was completely resolved at the time of the Veteran's rating decision in February 2008.  The examination revealed that the Veteran had completely normal functional use of his hands without an acute or chronic diagnosis.  Therefore the Board finds that the Veteran's reduction of his left and right hand was proper.

The May 2007 VA examination shows that the Veteran sprained both of his ankles in boot camp in 2001.  The Veteran did not have a cast, and did not have surgery.  The examiner stated that the Veteran did not suffer from recurrent injuries, and did not have residual limitation of motion, limitation of activity, pain, and did not have discomfort.  Physical examination of the Veteran's ankles showed that the Veteran's left tibia was non-tender to palpitation, dorsiflexion of the left ankle was 20 degrees, with plantar flexion to 40 degrees, repeat motion moving from the heels to toes did not produce pain in the left anterior tibia.  In diagnosis, the Veteran's bilateral ankle sprains were deemed resolved with no residual sequelae.  

Medical records prior to the Veteran's February 2008 rating decision show complaints to the Veteran's leg and foot.  The complaints were predominately about the Veteran's leg numbness which is separately service-connected.  Based on the May 2007 VA examination it is clear that the Veteran's left and right ankle condition was completely resolved, and did not impact his functional ability at all at the time of the February 2008 rating decision.  Specific to Diagnostic Code 5271 the Veteran did not exhibit substantial limitation of motion to his left or right ankle, even on repetitive testing.  Furthermore, the Veteran did not have complaints of pain, and when specifically tested on repetitive motion, the Veteran did not exhibit fatigability, weakness, or a lack of endurance.  Thus, the reduction of the Veteran's left and right ankle strain to zero percent was proper.     

Increased Rating

The Veteran has been assigned a zero percent rating for his left hand strain, right hand strain, left ankle strain, and right ankle strain effective February 28, 2008 under Diagnostic Codes 5399-5307, and 5299-5271, respectively.  Hyphenated diagnostic codes are used when a disability is not listed in the Rating Schedule and must be rated by analogy, with two rating codes required to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27.  The Veteran seeks an increased evaluation for his left hand, right hand, left ankle, and right ankle.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's left and right hand strain is rated under Diagnostic Code 5399-5307.  This Muscle Group addresses flexion of wrist and fingers, those muscles arising from internal condyle of the humerus, flexors of the carpus and long flexors of fingers and the thumb, and the pronator.  Under Diagnostic Code 5307, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 30 percent rating is warranted if impairment of this muscle group is moderately severe; and a 40 percent rating is warranted if it is severe (in the dominant hand).  38 C.F.R. § 4.73 (2014).  Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5299-5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle.  A 20 percent evaluation is for marked limitation of ankle motion.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Medical records from October 2006 indicate that the Veteran had right-sided upper back, shoulder, and arm pain with potential underlying radiculopathy.  The Veteran complained of recurrent attacks between his shoulders which radiated to his right arm.  The Veteran was seen in April 2006 by the Rocky Mountain Spine Clinic.  The Veteran complained of pain radiating down his left leg to his foot, with complaints of numbness to his foot.  VA treatment records from August 2006 show that the Veteran complained of back pain, that he was unable to feel his left leg, and that his knee buckled when he tried to put weight on his leg.  Evidence from November 2006 from the Rocky Mountain Spine Clinic, shows that the Veteran had an exacerbation of his back with leg discomfort.  The Veteran had sensation intact throughout his lower extremities, with no muscle atrophy.  The Veteran had an impression of left lower extremity radiculopathy.     

A VA treatment note from January 2007 shows that the Veteran had a L1 compression fracture in 2001, with increased pain and burning with occasional tingling down to the Veteran's foot.  At the May 2007 VA examination, the Veteran complained of pain in his back that radiated to his right leg and radiated to his left leg and foot causing numbness.  In July 2007 the Veteran had strained and pained gait.

Records from Healthone North Suburban Medical Center from May 2008 show that the Veteran had a chief complaint of back pain.  The Veteran described that his lumbar spine pain radiated to his right hip, thigh, knee, calf, and foot.  The Veteran stated that normally the pain radiated just to his left leg.  

Based on the evidence of record, the Veteran is not entitled to a compensable rating for his left and right hand strain.  As discussed above, the medical evidence fails to show any impairment to the Veteran's fingers, or to his hands.  On examination the Veteran did not exhibit, pain, weakness, or fatigability on repetitive motion at his May 2007 examination, thus the Veteran is not entitled to compensation based on those factors.  The Veteran similarly did not report flare-ups to his hands.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Rather, the Veteran's complaints are focused on his service connected bilateral wrist tendinitis condition rated at 10 percent disabling.  Indeed, at the 2014 Board hearing, when asked what symptoms the Veteran experienced with his hands, he replied:  "I get really bad shooting pains from, like, the lower part of my wrist, down into my arm, my hands. They go numb and tingle if I, even if I type or write for too long. I can't, I can't grip stuff anymore, for too, you know, more than a few minutes most of the time, without having to take a break. That's pretty much it . . ." See Transcript page 5.  VA outpatient treatment records dated through 2013 do not show or suggest any change in the Veteran's hand condition.  Thus, there is no medical evidence or persuasive credible lay evidence that shows that the Veteran's bilateral hand disability more nearly approximates a moderate muscle disability to warrant a 10 percent rating.  

The Veteran is not entitled to a compensable rating for his bilateral ankle condition.  The Veteran showed nearly full range of motion; the May 2007 VA examination revealed full range of motion for the Veteran's dorsiflexion, and only limitation of motion to the Veteran's plantar flexion by five degrees.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.  A loss of five degrees of range of motion (5 out of 45) does not constitute loss of motion that more nearly approximates moderate where the rating schedule for evaluating the leg and ankle provides three degrees of gradation (slight, moderate, and marked).  The Veteran's ankle does not show moderate limitation of motion nor does it show ankylosis.  The May 2007 VA examiner found that the Veteran's ankle sprains were resolved with no residuals.  Furthermore, repetitive testing did not show additional limitation of motion, nor did it result in pain, weakness, or fatigability.  The Veteran did not report flare-ups to his ankles.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 2014 Board hearing, the Veteran complained of popping in his ankles and "shooting pains."  Medical records, however, show that the Veteran's complaints are focused on his service connected lumbar strain with intervertebral disc syndrome of L2, L3, and L5 with intermittent right leg sciatica rated 20 percent disabling and left leg neuropathy rated as 10 percent disabling.  VA outpatient treatment records dated through 2013 do not show or suggest any change in the Veteran's ankle condition notwithstanding the Veteran's evaluations for several other health conditions.  Thus, there is no medical evidence or persuasive credible lay evidence that shows that the Veteran's bilateral ankle disability more nearly approximates a moderate disability to warrant a 10 percent rating.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's bilateral hand disability, and bilateral ankle disability is not inadequate.  The Veteran primarily complained of pain to his wrists and ankles, as well as problems with repetitive motion to his wrists, and problems standing.  These are contemplated in the broad rating schedule under Diagnostic Codes 5299-5215, 5299-5271, and 38 C.F.R. §§ 4.40, 4.45.  The Veteran does not have any symptoms from his service-connected bilateral hand strain, and bilateral ankle strain that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected bilateral hand strain, and bilateral ankle strain; thus, the schedular evaluations are adequate to rate the Veteran's disabilities on appeal.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The reduction of the Veteran's disability rating for a left hand strain from 10 percent to zero percent was proper, and entitlement to a compensable rating is denied.

The reduction of the Veteran's disability rating for a right hand strain from 10 percent to zero percent was proper, and entitlement to a compensable rating is denied.

The reduction of the Veteran's disability rating for a left ankle strain from 10 percent to zero percent was proper, and entitlement to a compensable rating is denied.

The reduction of the Veteran's disability rating for a right ankle strain from 10 percent to zero percent was proper, and entitlement to a compensable rating is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim of TDIU can be properly adjudicated.  

The Veteran stated at his Board hearing that he was terminated ten to twelve times due to his service-connected disabilities.  The Veteran contends that he is unable to work due to his musculoskeletal disabilities, and that he has trouble working with people due to his service-connected PTSD.  The Board finds that the Veteran should undergo a Social and Industrial Survey.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities dated since July 2013. 

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (PTSD, lumbar strain, bilateral wrist tendonitis, cervical strain, tinnitus, GERD, muscle injury to the face, left leg neuropathy, bilateral knee chondromalcia patella, left leg shin splits, sinus condition, bilateral ankle strain, and bilateral hand strain) on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

3.  Thereafter, readjudicate the claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


